Citation Nr: 0606680	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  96-03 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disability.

2.  Entitlement to service connection for an acquired 
psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel

INTRODUCTION

The appellant served on active duty for training from August 
1974 to December 1974.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a May 1995 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

The appellant requested a personal hearing at the RO and then 
withdrew that request in October 2000.  In May 2001, he again 
requested a personal hearing at the RO.  The RO should 
contact the appellant and clarify whether or not he wants a 
personal hearing, and provide him a hearing if it is 
requested.

This case was previously remanded by the Board in September 
2003.  The Board remanded for development and to schedule an 
examination.  The appellant did not report for his scheduled 
examination, but has stated that VA had his address wrong and 
he has recently indicated his willingness to report for an 
examination.  The record does suggest that the examination 
notice was mailed to an incorrect address.  Therefore, this 
case must be remanded for the appellant to again be afforded 
VA examinations.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center for the following action:


1.  The RO should contact the appellant 
and clarify his desire for a personal 
hearing.  If he wants a hearing, the RO 
should make arrangements to schedule the 
appropriate hearing.

2.  The RO should schedule the appellant 
for a podiatry examination to determine 
the nature and etiology of his bilateral 
foot disability.  The examiner should be 
requested to carefully review the contents 
of the claims folder, and following 
examination, provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that the 
appellant's bilateral foot disability, if 
any, was caused by service or is otherwise 
related to service.  A complete rationale 
for any opinion offered should be 
provided.

3.  The RO should schedule the appellant 
for a psychiatric examination to determine 
the nature and etiology of any psychiatric 
disability.  All necessary tests should be 
conducted and the examiner should review 
the claims folder completely.  If a 
psychiatric disability is diagnosed the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not (50 percent probability or more) that 
the appellant's psychiatric disability, if 
any, was initially manifested during 
service or was otherwise caused by or 
aggravated by service.  The examiner 
should offer a complete rationale for any 
opinion provided.  

4.  The RO should then readjudicate the 
appellant's claims, including reviewing 
all newly obtained evidence.  If any 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative should be provided an SSOC 
that contains a summary of the evidence 
and applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the appellant 
until he is notified by the RO; however, the appellant is 
advised that failure to report for any scheduled examination 
may result in the denial of his claim.  38 C.F.R. § 3.655 
(2005).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



_________________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 


